The State has filed a motion for rehearing in which it is vigorously contended that we erred in our original opinion in holding that the trial court should have instructed the jury to the effect that if appellant took the automobile from the possession of the injured party without her consent, with the intent to remove certain parts thereof and not with the intent to permanently appropriate the entire car, and that such parts as were taken from the car did not amount in value to $50 then they should find him guilty of misdemeanor theft and assess his punishment, etc. He contends that by the removal of the battery, the car was incapacitated from being operated by its own power, and cites us to the case of Floyd v. State,  82 S.W.2d 645 as sustaining the State's contention. We do not agree with him. In that case appellant not only took the battery, headlights, tail lights and door glass, but all the wheels. He seems to have stripped the car as completely as possible. We have carefully reviewed the statement of facts to see if there was evidence presented which showed that this automobile could not have been run without a battery, but have been unable to find any such testimony. The record is also silent as to whether or not the car would run when it was first found after the commission of the alleged theft. We do not think we would be authorized to take judicial knowledge that no car could run without a battery, as it is such mechanism *Page 292 
as requires more or less scientific knowledge of mechanical engineering. But it does not require more than a casual observation to realize that a vehicle like a buggy, tractor, or automobile can not be operated without wheels. In the Floyd case, the automobile was stripped of all the wheels and most of the accessories, which reduced it to a mere hull, which no longer constituted an automobile as the same is generally understood. In the instant case, all that was taken seems to have been the horns, a radio, the battery, a floor mat and some wires, the nature of which the record does not disclose. In our opinion, the case at bar comes within the rule announced in the case of Galloway v. State, 71 S.W.2d 871.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.